            Case 1:19-cv-08610-SDA Document 24 Filed 05/18/20 Page 1 of 2



                                      O S B O R N L A W, P.C.
                                     43 West 43rd Street, Suite131
               5/18/2020             New York, New York 10036


DANIEL A. OSBORN                                                                      TELEPHONE
LINDSAY M. TRUST                                                                      212 - 725 - 9800
                                                                                      FACSIMILE
                                                                                      212 - 500 - 5115




                                             May 18, 2020


                   VIA ECF

                   Honorable Stewart D. Aaron
                   United States District Magistrate Judge
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl St.
                   New York, NY 10007-1312

                                  Re:    Torres v. Commissioner of Social Security,
                                         Civil Action No. 19-cv-8610-SDA

                   Dear Judge Aaron,

                           We write on behalf of plaintiff, Daniel Delgado Torres, and
                   with the consent of the defendant to request an extension of time to
                   file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
                   motion is currently due on May 19, 2020. Plaintiff requested, and
                   the Court granted, two prior extensions of time.

                           This extension is respectfully requested because when
                   preparing Plaintiff’s brief, counsel noticed that the Administrative
                   Record filed on January 6, 2020 does not include the transcript
                   from a hearing conducted before the Administrative Law Judge on
                   March 20, 2018. The Agency is looking into the omission and
                   supplementing the Administrative Record, but the Agency has not
                   provided a date that it will be able to provide the Supplemental
                   Record. Plaintiff respectfully requests an additional 7 days from
                   the date that the Supplemental Record is filed to file his brief.
                     Case 1:19-cv-08610-SDA Document 24 Filed 05/18/20 Page 2 of 2



                   Honorable Stewart D. Aaron
                   May 18, 2020
                   Page 2

                                 Subject to the approval of the Court, the parties have
                          agreed to the following amended briefing schedule:

                                     a. Plaintiff to serve his motion within 7 days of the
                                        filing of the Supplemental Record;
                                     b. Defendant to serve its response/cross-motion within
                                        60 days of Plaintiff’s Motion for Judgment on the
                                        Pleadings; and
                                     c. Plaintiff to serve his reply, if any, within 21 days of
                                        Defendant’s response/cross-motion.

                          Thank you for your consideration of this request.

Request DENIED WITHOUT PREJUDICE. The Court will not
grant open-ended extensions. The parties shall meet and
                                                                Respectfully submitted,
confer and propose new dates as to when the Commissioner
will file a supplemental administrative record, and when the
subsequent motion, response and cross motion, and reply         s/Daniel A. Osborn
are due. SO ORDERED. Dated: 5/18/2020                           Daniel A. Osborn
                                                                OSBORN LAW, P.C.
                                                                43 West 43rd Street, Suite 131
                                                                New York, New York 10036
                                                                Telephone:    212-725-9800
                                                                Facsimile:    212-500-5115
                                                                dosborn@osbornlawpc.com




                   cc: Leslie Ramirez-Fisher, Esq. (by ECF)
